FILED
                           NOT FOR PUBLICATION
                                                                               JUN 21 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GIL MEDINA, an individual,                       No.    19-56042

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-08797-ODW-AGR
 v.

GLORIA HINOJOSA, an individual;                  MEMORANDUM*
AMSTEL EISENSTADT FRAZIER AND
HINOJOSA TALENT AGENCY, a
California corporation; ROBERT
RODRIGUEZ, an individual; MACHETE
KILLS, LLC, a Texas limited liability
company; EL CHINGON, INC., a Texas
corporation; TROUBLEMAKER
STUDIOS, L.P., a Texas limited
partnership; QUICK DRAW
PRODUCTIONS, LLC, a Texas limited
liability company,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted June 17, 2021 **
                              San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Gil Medina appeals pro se from the district court’s judgment in a business

tort action he and his company, ITN Flix, LLC (ITN),1 brought against the

Rodriguez Defendants2 and the Hinojosa Defendants.3 The district court granted in

part the Rodriguez Defendants’ anti-SLAPP4 motion to strike portions of Medina’s

original complaint, and dismissed the action for failure to prosecute. We affirm.

      The district court did not abuse its discretion when it dismissed the action for

failure to prosecute. See Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir.

1999); Fed. R. Civ. P. 41(b); see also United States v. Hinkson, 585 F.3d 1247,

1261–62 (9th Cir. 2009) (en banc). Medina does not dispute that his 14-month

delay in filing an amended complaint was unreasonable, and the district court

correctly identified and reasonably weighed the five relevant factors before

      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1
          We previously dismissed ITN’s appeal.
      2
       Robert Rodriguez; Machete Kills, LLC; El Chingon, Inc.; Troublemaker
Studios, L.P.; and Quick Draw Productions, LLC.
      3
          Gloria Hinojosa and Amsel, Eisenstadt, Frazier & Hinojosa Talent Agency.
      4
       Strategic lawsuit against public participation. See Cal. Civ. Proc. Code
§ 425.16(b)(1).
                                          2
dismissing. See Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010),

overruled on other grounds by Langere v. Verizon Wireless Servs., LLC, 983 F.3d

1115, 1117 (9th Cir. 2020). The district court correctly recognized that “‘[t]he

public’s interest in expeditious resolution of litigation always’” weighs in favor of

dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Likewise, the

risk of prejudice to the defendants weighed in favor of dismissal, particularly in

light of Medina’s unreasonable and unexcused delay. See Hernandez v. City of El

Monte, 138 F.3d 393, 400–01 (9th Cir. 1998); Malone v. U.S. Postal Serv., 833

F.2d 128, 131 (9th Cir. 1987). Medina agreed that the district court was in the best

position to evaluate the effects on its docket,5 and we decline to entertain Medina’s

newly-minted argument on this factor.6 Finally, the district court expressly

considered less-drastic alternatives to dismissal,7 and Medina has not argued that

any other sanction was more suitable.8 Because the district court reasonably

determined that four factors weighed in favor of dismissal, it did not abuse its

discretion by dismissing the case. See Yourish, 191 F.3d at 990.


      5
          Yourish, 191 F.3d at 991.
      6
          See Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir. 1996).
      7
          Anderson v. Air W. Inc., 542 F.2d 522, 525–26 (9th Cir. 1976).
      8
       Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999); Greenwood v. FAA,
28 F.3d 971, 977 (9th Cir. 1994).
                                           3
      In light of the dismissal for failure to prosecute, we decline to review the

district court’s order granting in part the Rodriguez Defendants’ anti-SLAPP

motion. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996); see also

Hyan v. Hummer, 825 F.3d 1043, 1046–47 (9th Cir. 2016) (per curiam); Hall v.

City of Los Angeles, 697 F.3d 1059, 1070–71 (9th Cir. 2012).

      AFFIRMED.




                                          4